                    Case 20-11413-KBO          Doc 299       Filed 07/10/20       Page 1 of 1




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

  In Re:                                             11
                                             Chapter _____

                                                              20 11413 (_____)
                                                     Case No. ____-_________ KBO

   Debtor: LVI Intermediate Holdings, Inc., et al.

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
      Lisa M. Peters
  of ____________________________________
               CIM/11600 Wilshire (Los Angeles), LP and 16 Court Street Owner LLC
  to represent __________________________
  in this action.
                                                      /s/ Christopher D. Loizides (No. 3968)
                                                      ____________________________________________

                                                                    LOIZIDES, P.A.
                                                                    1225 North King Street, Suite 800
                                                                    Wilmington, DE 19801
                                                                    (302) 654-0248
                                                                    loizides@loizides.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
                                                                        Nebraska
practicing and in good standing as a member of the Bar of __________________                      nd submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for
District Court Fund revised           . I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
                                                      ____________________________________________
                                                                     KUTAK ROCK LLP
                                                                     1650 Farnam Street
                                                                     Omaha, NE 68102-2186
                                                                     (402) 661-8609
                                                                     lisa.peters@kutakrock.com


                                       ORDER GRANTING MOTION
           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




      Dated: July 10th, 2020                                  KAREN B. OWENS
      Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE
